                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

RYAN G. WILLIAMSON,                     )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )            CV419-050
                                        )
CHATHAM COUNTY DETENTION                )
CENTER, et al.,                         )
                                        )
      Defendants.                       )

                                      ORDER

      Proceeding pro se and in forma pauperis, plaintiff Ryan G.

Williamson brings this 42 U.S.C. § 1983 action against the Chatham

County Detention Center and two medical providers. Doc. 1. The Court

now screens the Complaint pursuant to 28 U.S.C. § 1915A, which

requires the immediate dismissal of any pro se complaint that fails to

state at least one actionable claim.1

      Williamson alleges that he “verbally announced” to medical staff

that he needed serious medical attention, but his complaint was

1
    Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a
complaint pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79
(11th Cir. 2001), allegations in the Complaint are taken as true and construed in the
light most favorable to the plaintiff. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th
Cir. 2011). Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (discussing a Rule 12(b)(6) dismissal).
ignored. Doc. 1 at 3 (explaining that “this took place 7-19-2017 — 7 24

2017” and that at some point he filed a complaint in the grievance

kiosk). After some delay, and (perhaps) as a result of that delay in

treatment, he was taken to the “ER” and received “emergency open

heart surgery” to “put heart valve replacements” in his chest. Id. What

his symptoms were, however, remains a mystery to the Court.

     Williams does explain, however, that he was seen by medical staff

— they just missed the serious nature of his condition. Doc. 1 at 5.

After “call[ing] a code due to excruciating pains in [his] stomach,” Nurse

Jackie and Dr. Smith examined Williams, determined he “should have

taken [his] heart burn meds,” and sent him back to his cell. Id. He

remained in pain for days and was eventually given Tylenol because he

was running a fever. Id. He now seeks to sue the jail “for neglect,” for

his medical expenses, and for his pain and suffering, in a total demand

for $10 million. Id. at 6.

     It is well established that “deliberate indifference to serious

medical needs of prisoners constitutes the ‘unnecessary and wanton

infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (cites and footnotes omitted).          A

                                    2
prisoner states a valid claim, under 42 U.S.C. section 1983, “whether the

indifference is manifested by prison doctors in their response to the

prisoner’s needs . . . or by prison guards in intentionally denying or

delaying access to medical care . . . or intentionally interfering with

treatment once prescribed.” Id. at 104-05.

     “To show that a prison official acted with deliberate indifference to

serious medical needs, a plaintiff must satisfy both an objective and a

subjective inquiry.”   Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.

2003). First, the plaintiff must prove an objectively serious medical need.

Id. “A serious medical need is considered ‘one that has been diagnosed

by a physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a doctor's

attention.’” Id. (citing Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176,

1187 (11th Cir.1994)). In either case, “the medical need must be one

that, if left unattended, pos[es] a substantial risk of serious harm.” Id.

(cite and internal quote omitted).

     Second, the plaintiff must prove that the prison official acted with

deliberate indifference to that need.     Id.   To establish this second

element, the prisoner must prove three facts: (1) subjective knowledge

                                     3
of a risk of serious harm; (2) disregard of that risk; and (3) by conduct

that is more than mere negligence. McElligott v. Foley, 182 F.3d 1248,

1255 (11th Cir. 1999).

      Plaintiff’s medical need eventually became serious—he alleges

that he eventually received heart surgery—but there is nothing in the

record to tell the Court what the medical need was at the time plaintiff

requested treatment. Even assuming that his pre-open heart surgery

complaints presented a serious medical need, Williams’ allegations

make it clear that he was treated — albeit (in his view) in a grossly

deficient manner. He was seen by medical staff and they misdiagnosed

him   as   being   noncompliant     with   his   heartburn    medication.

(Mis)diagnoses and delayed treatment, of course, do not often rise above

mere malpractice. See, e.g., Harris v. Thigpen, 941 F.2d 1495, 1505 (11th

Cir. 1991) (citing Estelle, 429 U.S. at 106) (“Mere incidents of [medical]

negligence or malpractice do not rise to the level of constitutional

violations.”); Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000)

(“mere accidental inadequacy, negligence in diagnosis or treatment,

[and] even medical malpractice” do not give rise to § 1983 liability).

Given the bare-bones nature of plaintiff’s pleading, however, it may be

                                    4
that the actual presentation of his illness was sufficiently serious that

the delay in treatment rises beyond mere negligence.

     Plaintiff’s complaint also does not plead any facts establishing the

second element, namely that there was a subjective knowledge of a risk

of serious harm.    Plaintiff’s complaint merely states that he needed

medical attention and was treated by medical staff. The phrase heart

valve “replacement,” perhaps, indicates that plaintiff had a preexisting

condition that ought to have tipped off medical staff about the

seriousness of his condition, such that their lack of treatment was so

inadequate as to amount to no treatment at all. Mandel v. Doe, 888

F.2d 783, 789 (11th Cir.1989) (“When the need for treatment is obvious,

medical care which is so cursory as to amount to no treatment at all may

amount to deliberate indifference.”). But the threadbare allegations in

plaintiff’s complaint make it impossible to determine if this is so.

Altogether,   plaintiff’s   complaint       is   insufficient   at   this   stage.

Nevertheless, the Court will grant plaintiff the opportunity to replead.

See, e.g., Johnson v. Boyd, 568 F. App’x 719, 724 (11th Cir. 2014) (pro se

plaintiff may receive a chance to amend); Duff v. Steub, 378 F. App’x




                                        5
868, 872 (11th Cir. 2010) (amendment properly granted when more

carefully crafted complaint may state a claim).

      Accordingly, plaintiff is DIRECTED to file an Amended

Complaint within 30 days from the date of this order or face a

recommendation of dismissal.2 Williamson is advised that his Amended

Complaint will supersede the original Complaint and therefore must be

complete in itself.3 Once he files an Amended Complaint, the original

pleading will no longer serve any function in this case.

      Meanwhile, it is time for Williamson to pay his filing fee.                   His

PLRA paperwork reflects $164.65 in average monthly deposits and a

$13.89 average monthly balance over the six-month period prior to the

date of his Prison Account Statement. Doc. 9. He therefore owes a

2
   Williams’ Amended Complaint must include a coherent “short and plain statement
of the claim showing” that he is entitled to the relief sought. Fed. R. Civ. P. 8(a)(2).
That means he must present the Court with the factual allegations that support his
constitutional claims. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(complaints must contain factual allegations “sufficient to raise a right to relief above
the speculative level”). Mere conclusions that defendant violated the law are not
enough. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The Clerk of Court is
DIRECTED to include with service of this Order a blank copy of the Southern
District of Georgia’s form prisoner § 1983 Complaint.
3
  See Malowney v. Fed. Collection Deposit Grp, 193 F.3d 1342, 1345 n. 1 (11th Cir.
1999) (“An amended complaint supersedes an original complaint”); Varnes v. Local
91, Glass Bottle Blowers Ass’n of U.S. & Canada, 674 F.2d 1365, 1370 n. 6 (11th Cir.
1982) (“As a general rule, an amended complaint supersedes and replaces the original
complaint unless the amendment specifically refers to or adopts the earlier
pleading”).
                                           6
$32.93 initial partial filing fee. See 28 U.S.C. § 1915(b) (1) (requiring an

initial fee assessment “when funds exist,” under a specific 20 percent

formula). Plaintiff’s custodian (or designee) shall remit the $32.93 and

shall set aside 20 percent of all future deposits to his account, then

forward those funds to the Clerk each time the set aside amount reaches

$10.00, until the balance of the Court’s $350.00 filing fee has been paid

in full.4

      SO ORDERED, this 10th day
                              y of April,
                                    p , 2019.

                                        _______________________________
                                          ___________________________
                                         CHR     OPHER L. RAY
                                          HRISTOPHER
                                            RISTO
                                        UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




4
  The Clerk is DIRECTED to send this Order to plaintiff's account custodian
immediately, as this payment directive is nondispositive within the meaning of Fed.
R. Civ. P. 72(a), so no Rule 72(b) adoption is required. In the event he is transferred
to another institution, his present custodian shall forward a copy of this Order and
all financial information concerning payment of the filing fee and costs in this case to
plaintiff's new custodian. The balance due from plaintiff shall be collected by the
custodian at his next institution in accordance with the terms of the payment
directive portion of this Order.
                                           7
